Citation Nr: 0432764	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected hiatal hernia with gastroesophageal reflux, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

3.  Entitlement to service connection for pulmonary fibrosis.

4.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1949 
and May 1954 to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

An additional VA treatment record dated in April 2004 that 
pertained to the veteran's hearing disability was associated 
with the claims file after the last Supplemental Statement of 
the Case (SSOC) was issued in March 2004.  The information 
contained in the April 2004 treatment record is cumulative of 
VA treatment records previously considered by the RO.  
Therefore, it is unnecessary to 
Remand the issue of entitlement to a compensable rating for 
bilateral hearing loss to the RO for its initial 
consideration of this evidence.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  

The issues of entitlement to service connection for pulmonary 
fibrosis and tuberculosis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The veteran's complained of symptoms, the objective 
clinical findings noted on examination, and treatment records 
indicate that the veteran's hiatal hernia with 
gastroesophageal reflux does not result in considerable 
impairment of his health.  

2.  No chronic residuals have been associated with the 
surgical operative scar in the epigastric area.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing acuity in the right ear and 
Level IV hearing acuity in the left ear from June 2002, Level 
I hearing acuity in the right ear and Level II hearing acuity 
in the left ear from January 2003, and Level II hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear from July 2003.    

4.  The veteran's bilateral hearing loss does not demonstrate 
exceptional patterns of hearing impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected hiatal hernia with 
gastroesophageal reflux have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.114, 4.118, Diagnostic Codes 7346, 7800-7805 (2004).  

2.  The schedular criteria for a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 6100 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in May 2003, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims 
for higher initial ratings, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims reaffirmed that 
the enhanced duty to notify provisions under the VCAA should 
be met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  The veteran is 
appealing the initial evaluation of a disability following an 
award of service connection for hiatal hernia with 
gastroesophageal reflux and bilateral hearing loss.  
Therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the grant with respect to the evidence needed 
to establish that the service connected disabilities were 
more severe than the currently assigned ratings contemplated.  
The Board notes that the veteran was eventually advised of 
the VCAA with respect to the "down-stream question" of the 
degree of severity of the service-connected disabilities in 
correspondence dated in May 2003. 

The Board notes that the VCAA notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the claims.   The RO obtained VA treatment records as 
directed by the veteran in his May 2003 statement in response 
to the VCAA notice.  The RO also afforded the veteran 
additional VA audiological and hernia examinations-evidence 
from which was necessary to substantiate the veteran's claim 
that his disabilities were worse in severity.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2002 rating decision, April 2003 Statement of the Case (SOC), 
January 2004 rating decision, and March 2004 SSOC, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claims and the reasons for the 
ratings assigned.  The SOC provided the veteran with notice 
of all the laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board references the 
development noted above.  
Additionally, the Board notes that the RO scheduled a travel 
board hearing, which was held in July 2004.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Thus, all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review. 


Hiatal Hernia with Gastroesophageal Reflux

The service medical records showed that the veteran primarily 
complained of epigastric distress and indigestion, 
particularly after consuming certain types of food.  The 
records also showed that the veteran took medication for 
relief.  

VA treatment records dated from March 1975 to May 2003 showed 
that the veteran 
primarily complained of epigastric distress/pain, 
indigestion, epigastric burning, and acid reflux, 
particularly after consuming certain types of food.  The 
veteran denied a history of vomiting, diarrhea, constipation, 
or melena.  Treatment records dated in 1976 showed that the 
veteran underwent a transfusion for iron deficiency anemia 
secondary to the hiatal hernia that involved 50 percent of 
the veteran's stomach at that time.  In 1980, the records 
showed that the veteran was treated for upper 
gastrointestinal bleeding and that he underwent esophageal 
hernia repair in 1981.  The records showed that the veteran 
was prescribed medication for relief.  

The most recent VA treatment records included a July 2001 
record that showed that on review of the veteran's 
gastrointestinal system, the veteran denied nausea, vomiting, 
diarrhea, abdominal pain, melena, "brbpr" [bright red blood 
per rectum], and weight loss.  A February 2003 record noted 
that the veteran reported that he had difficulty with 
indigestion often and that he was taking Aciphex for his 
indigestion.  The veteran also indicated that the medication 
helped and that he had had no gastrointestinal bleeding for 
years.  

In a letter from Dr. C.W.P., he noted that the veteran had a 
hiatal hernia and gastroesophageal reflux disease (GERD).  
Dr. C.W.P. reported that the veteran must take Prilosec in 
the morning and Zantac at night to enjoy any quality of life 
without discomfort.  

The June 2002 VA examination report shows that the veteran 
reported that he was currently on Aciphex, which did not 
control his symptoms very well so he was also placed on 
Zantac.  He indicated that he was previously on Prilosec, 
which had controlled his symptoms for the past five years.  
He reported that he was able to eat solids and liquids.  He 
indicated that he had a pilocyst and that he took iron 
tablets.  He denied that he had hematemesis or melena.  He 
indicated that he had acid reflux at nighttime, which woke 
him up, depending on the food that he ate.  He did not have 
nausea and he did not have episodes of vomiting.  He related 
that his weight was stable.  The examiner noted the veteran's 
current medications according to the chart.  On examination, 
the veteran's abdomen was soft and nontender.  His liver and 
spleen were not palpable.  There was tenderness in the 
epigastric area.  His hemoccult stool was negative.  There 
was no edema in his extremities.  The examiner diagnosed 
GERD, post status esophageal stricture, and post status 
gastrointestinal bleed. 

The June 2003 VA examination report shows that the veteran 
indicated that he had stomach pain, pyrosis, and epigastric 
pain.  He indicated that he had hematemesis and melena once a 
month.  He also had pain and acid reflux, depending on the 
food he had consumed.  He denied that he had dysphagia to 
solids or liquids.  He also denied that he had nausea and 
episodes of vomiting.  He had not lost weight.  On 
examination, the veteran's abdomen was soft and nontender.  
His liver and spleen were not palpable.  He had an operative 
scar in the epigastric area.  His hemoccult stool was 
negative.  There was no edema in his extremities.  The 
examiner diagnosed hiatal hernia, status post esophageal 
hiatal hernia surgery, and GERD.

At the travel board hearing, the veteran testified that his 
hiatal hernia with gastroesophageal reflux had worsened.  He 
complained of swallowing problems, heartburn, and 
regurgitation.  He complained of a burning sensation in his 
throat with a sour taste and that he experienced soreness in 
his right shoulder and arm.  He indicated that he took two 
capsules each day to treat his symptoms.  When asked whether 
he had any recurring episodes of bleeding in his upper 
gastrointestinal tract, he appeared to respond in the 
negative.  The veteran had presented similar testimony at the 
RO hearing held in January 2004.  At that time, the veteran 
also complained of chest pain.  

The veteran's service-connected hiatal hernia with 
gastroesophageal reflux is currently assigned a 10 percent 
rating under Diagnostic Code 7346.  Under Diagnostic Code 
7346, a 60 percent rating is assigned for a hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  A 30 percent 
rating is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
rating is assigned where two or more of the symptoms 
necessary for a 30 percent rating are present, though of less 
severity.  Id. 

The June 2002 and June 2003 VA examination reports show that 
the veteran's current primary complaints are acid reflux, 
abdominal/epigastric pain, pyrosis, hematemesis, melena, 
dysphagia, and regurgitation.  The VA examination reports 
also show that the veteran must take medications to control 
his symptoms.  The complained of symptoms and objective 
findings reported in the VA examination reports are 
consistent with the findings noted in the VA treatment 
records and service medical records.  No VA examination 
reports and VA treatment records show that the veteran 
complained of a sore right shoulder and arm and chest pain in 
connection with his disability, but the veteran testified at 
both hearings that these symptoms were present.  The medical 
evidence of record, however, does not show that the 
complained of symptoms result in considerable impairment of 
the veteran's health.  The VA treatment records show a 
history of blood transfusions and upper gastrointestinal 
bleeding, but no current episodes of this nature resulting in 
considerable impairment of the veteran's health is shown by 
the medical evidence. Rather, the medical evidence shows that 
the veteran's symptoms are manageable with the use of 
prescribed medications.  Accordingly, a higher evaluation of 
30 percent under Diagnostic Code 7346 is not warranted on the 
basis of the current evidence of record.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).  Thus, the Board finds that the 
veteran's service-connected hiatal hernia with 
gastroesophageal reflux more closely approximates the 
criteria associated with the currently assigned 10 percent 
rating under Diagnostic Code 7346.  Id.  

The Board notes that the June 2003 VA examiner indicated that 
the veteran had a operative scar in the epigastric area, 
which the Board presumes is a residual from the hernia repair 
the veteran underwent in 1981.  The VA examiner did not 
indicate that any residual tenderness, pain, etc., was 
associated with the surgical scar.  The medical evidence of 
record is silent as to any residuals associated with the 
surgical scar.  The veteran has not complained that his scar 
is symptomatic.  Accordingly, the Board finds that the 
veteran is not entitled to a separate compensable rating for 
the scar under the old and amended schedules for evaluating 
skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2004). 


Bilateral Hearing Loss

The June 2002 VA audiological examination report shows that 
audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
60
60
43
LEFT
20
25
70
75
48

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.   
The examiner noted that these scores appeared poorer than 
would be expected based on pure tone thresholds.  It was 
noted that the veteran wore a hearing aid for the right ear.  

VA treatment records show that the veteran was fitted for 
hearing aids in 2003.  A January 2003 record showed that the 
veteran underwent an audiological evaluation based on the 
veteran's complaint that his hearing had worsened since the 
last audiological evaluation conducted in June 2002.  
Audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
55
55
40
LEFT
15
20
60
55
38

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.   

The July 2003 VA audiological examination report shows that 
audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
30
55
55
43
LEFT
30
25
60
55
43

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 76 percent in the left ear.   
The veteran indicated that he wore hearing aids. 

The VA treatment record dated in April 2004 noted that the 
veteran was issued hearing aids in March 2003.  The examiner 
noted that the veteran was instructed on the proper 
maintenance of his hearing aids.  

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the June 2002 VA audiological 
examination, the veteran demonstrated Level II hearing acuity 
in the right ear (puretone threshold average 43, speech 
discrimination score 84%) and Level IV hearing acuity in the 
left ear (puretone threshold average 48, speech 
discrimination score 72%).  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VI (2004).  At the January 2003 VA audiological 
examination, the veteran demonstrated Level I hearing acuity 
in the right ear (puretone threshold average 40, speech 
discrimination score 92%) and Level II hearing acuity in the 
left ear (puretone threshold average 38, speech 
discrimination score 88%).  Id.  At the July 2003 VA 
audiological examination, the veteran demonstrated Level II 
hearing acuity in the right ear (puretone threshold average 
43, speech discrimination score 84%) and Level III hearing 
acuity in the left ear (puretone threshold average 43, speech 
discrimination score 76%).  Id.  The percentage evaluations 
derived from Table VII of 38 C.F.R. § 4.85, based on the 
foregoing hearing levels demonstrated at each of the 
audiological examinations, are all 0.  Accordingly, the 
veteran's bilateral hearing impairment warrants the currently 
assigned noncompensable evaluation under the provisions of 38 
C.F.R. § 4.85 (2004).  

The veteran's bilateral hearing loss also does not 
demonstrate the exceptional patterns of hearing impairment 
described under the provisions of 38 C.F.R. § 4.86 (2004).  
The June 2002, January 2003, and July 2003 VA audiological 
examination reports show that the puretone thresholds at each 
of the four specified frequencies were not all 55 decibels or 
more in the right and left ears.  38 C.F.R. § 4.86(a) (2004).  
Additionally, the puretone thresholds were not 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz in 
the right and left ears.  38 C.F.R.     § 4.86(b) (2004).  

Accordingly, the Board finds that the veteran's bilateral 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).  


Staged Rating and Extraschedular Rating 

The Board notes that the veteran's service-connected hiatal 
hernia with gastroesophageal reflux and bilateral hearing 
loss have not been shown to be manifested by greater than the 
criteria associated with the ratings assigned under the 
designated diagnostic codes during any portion of the appeal 
period.  Accordingly, staged ratings are not in order and the 
assigned ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that there is no evidence of record that the 
veteran's service-connected hiatal hernia with 
gastroesophageal reflux and bilateral hearing loss cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's service-connected disabilities interfere 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the claims, 
the "benefit of the doubt" doctrine is not applicable, and 
the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A higher initial rating in excess of 10 percent for service-
connected hiatal hernia with gastroesophageal reflux is 
denied.  

A compensable rating for service-connected bilateral hearing 
loss is denied. 


REMAND

The veteran contends that he either contracted tuberculosis 
or was exposed to tuberculosis during service while stationed 
in Thailand.  The veteran contends that he has pulmonary 
fibrosis either as a residual of tuberculosis or as the 
result of exposure to jet engine fumes during the performance 
of his duties as a jet engine mechanic-to include the time 
he spent in Thailand working in a laboratory testing aircraft 
oil.  The veteran maintains that he has received conflicting 
information from physicians as to whether he has tuberculosis 
and/or pulmonary fibrosis.

The DD Form 214 shows that the veteran's military 
occupational specialty was a jet engine mechanic/technician.  
Service medical records dated in 1969 and 1970 show that the 
veteran underwent a 13-month course of "INH" treatment, 
following positive testing for purified protein derivative of 
tuberculin.  VA treatment records dated from July 2001 to May 
2003 note assessments of pulmonary fibrosis and history of 
pulmonary fibrosis/emphysema.  In a letter from Dr. C.W.P., 
he indicated that it was possible that the veteran's 
pulmonary fibrosis could have resulted from the reported 
environmental exposures the veteran described.  Dr. C.W.P.'s 
opinion, however, is not competent to establish service 
connection for the claimed disabilities because it is 
speculative and unsupported by a rationale for the position 
taken.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(providing that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

Accordingly, the Board finds that the foregoing evidence 
triggers VA's duty to assist the veteran in substantiating 
his claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  Consequently, the Board finds that the 
veteran should be afforded a VA examination and a nexus 
opinion should be obtained to determine whether any 
respiratory disorder found on examination is related to the 
veteran's military service.  

Lastly, in VA Form 21-4142 (Authorization and Consent to 
Release Information) dated in May 2003, the veteran 
identified potentially relevant private treatment records 
from Sumter Medical Consultants that he wanted VA to obtain 
on his behalf.  The claims file shows that no attempts have 
been made to secure these records.  As such, VA must assist 
the veteran in obtaining the identified records.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2004).  




Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain private treatment records from 
Sumter Medical Consultants identified by 
the veteran in VA Form 21-4142 
(Authorization and Consent to Release 
Information) executed in May 2003.

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any respiratory disorder, to include 
pulmonary fibrosis and tuberculosis that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any respiratory 
disorder found on examination is at least 
as likely as not related to the veteran's 
military service-to include exposure to 
jet engine fumes and aircraft oil.  The 
examiner should also comment on the 
significance of the positive test for a 
purified protein derivative of 
tuberculin.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the veteran's claims 
should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



